Citation Nr: 0104512	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO in Washington, DC.  In December 2000, the veteran 
testified before the undersigned Board Member in Washington, 
D.C.


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
issues on appeal may be properly adjudicated.

The Board notes, at the outset, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
to necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As regards the veteran's petition to reopen the claim for 
service connection for hypertension, the Board acknowledges 
that "nothing in the Act shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(to be codified at 38 U.S.C. § 5103A(f)).  However, there 
appears to be outstanding medical records that could well 
bear on the question of whether new and material evidence 
has, in fact, been presented to reopen the claim for service 
connection for hypertension.  

In this regard, the Board notes that the veteran has asserted 
that he was diagnosed as having and received treatment by VA 
for hypertension within one year of his discharge from 
service at the VA Medical Center (VAMC) in Washington, D.C. 
However, no such records are physically contained in the 
claims file.  Although it is the veteran's burden of 
submitting new and material evidence to reopen his claim of 
service connection for hypertension, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, such treatment records must be obtained, especially 
since they might contain clinical findings, diagnostic study 
results and/or conclusions that might be pertinent to the 
disposition of this claim.  

As regards the veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  [While the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The veteran served with the United States Navy aboard the USS 
Firedrake, an ammunitions supply ship, off the coast of 
Vietnam during the Vietnam War.  The record does not reflect 
that the veteran had combat service.  As noted, the veteran 
testified before the undersigned Board Member in Washington, 
D.C., in December 2000.  At that time, he and his 
representative conceded that the veteran did not serve in 
combat.  Hence, the record must establish the occurrence of 
the veteran's claimed in-service stressful experiences.  Id.  

During his personal hearing, the veteran presented two 
stressors that he indicated he experienced while on board the 
USS Firedrake that he believes have resulted in his PTSD:  a 
collision of the veteran's ship with another ship, which he 
claims was traumatic to him; and witnessing an officer jump 
overboard in an attempt, he supposed, to commit suicide.  The 
veteran was unsure if the suicide attempt was successful.

A review of the record shows that information regarding the 
USS Firedrake was obtained for the time period that the 
veteran served aboard that vessel.  There is no information 
regarding an attempted suicide by an officer aboard the USS 
Firedrake.  However, the information received does confirm 
that the USS Firedrake did, in fact, collide with another 
ship while the veteran was on board.  Afterwards, repairs 
were required, as indicated by the veteran.  Thus, the 
occurrence of this claimed in-service stressful event has 
been established.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The question remains, however, as to whether the 
veteran's corroborated stressor is sufficient to have 
resulted in a diagnosis of PTSD; this is a medical question 
that must answered by qualified medical personnel.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that while the veteran was diagnosed as 
having PTSD following a May 1995 VA examination; at that 
time, however, the veteran did not report either of the 
stressors he testified to at his personal hearing.  Thus, 
while there is a confirmed in-service stressful event, the 
ship collision, there is no diagnosis of PTSD based on that 
alleged stressor.  The more recent medical evidence reflects 
a diagnosis of major depression, but no current diagnosis of 
PTSD.  That notwithstanding, it is significant to note that 
during the pendency of the appeal, the diagnostic criteria 
for PTSD shifted from an objective to a more subjective 
standard.  Id.   

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo VA psychiatric examination 
to obtain a competent opinion as to whether the veteran has 
PTSD as a result of his single verified in-service stressful 
experience.  Prior to doing so, the RO should obtain and 
associate all outstanding pertinent medical records, to 
specifically include any from the VAMC in Washington, DC., so 
that the psychiatrist's review of the veteran's pertinent 
history can be an informed one.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the veteran 
from VAMC in Washington (to specifically 
include records dated within one year of 
October 1970), as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of any current psychiatric 
disability.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and studies 
(to include psychological testing) should 
be accomplished, and all clinical 
findings should be reported in detail.  

In determining whether the veteran has 
PTSD, the examiner may only consider the 
corroborated USS Firedrake collision with 
another ship causing damages which then 
required repair in determining whether 
the veteran experienced an in-service 
stressful experience sufficient to result 
in PTSD.  To the extent possible, the 
examiner should integrate any previous 
psychiatric findings and diagnoses with 
current findings to obtain of true 
picture of the veteran's current 
psychiatric disability.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the veteran's current 
symptomatology and the verified in-
service stressor.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence that 
he currently has PTSD as a result of the 
only verified stressful in-service 
experience (the collision of the of a 
nexus between any current psychiatric 
disability and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims on 
appeal in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




